                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


        U.S. BANK NAT’L ASSOC., et al.,           )
                                                  )
                    Plaintiffs,                   )
                                                  )
              vs.                                 )           Case No. 4:19-cv-02033-JAR
                                                  )
        SUZOHAPP AMERICAS, LLC,                   )
                                                  )
                    Defendant.                    )
                                                  )

                                  MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff U.S. Bank National Association’s (“U.S. Bank”)

Motion to Deposit Funds. (Doc. 25.) In response to the Court’s order to show cause (Doc. 21),

both Plaintiff Coin Acceptors, Inc., and Defendant SUZOHAPP Americas LLC stated that they do

not oppose the motion. 1

        Accordingly,

        IT IS HEREBY ORDERED that U.S. Bank’s Motion to Deposit Funds (Doc. 25), is

GRANTED.

        IT IS FURTHER ORDERED that within seven (7) days of the date of this Order, U.S.

Bank shall deposit into the Registry of the Court $595,802.06. Upon deposit of the disputed funds

into an interest-bearing account with the Court, Plaintiff is discharged from any further liability in

this case.




1
  Coin Acceptors and Suzohapp both asked the Court to delay ruling on U.S. Bank’s deposit until
a full accounting could be completed. It is clear from U.S. Bank’s motion that the accounting was
completed. (See Doc. 25.)
Dated this 26th day of February, 2020.



                                         ________________________________
                                         JOHN A. ROSS
                                         UNITED STATES DISTRICT JUDGE
